DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 3 November 2020 is being considered by the examiner.
3.	Claims 1-30 are pending.
4.	Figure 7 of the application is directly related to the claimed invention.

    PNG
    media_image1.png
    519
    722
    media_image1.png
    Greyscale

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

6.	The claims 27-30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 4-5, 22, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
9.	Claims 4-5, 22, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that links the limitation "buffering in-phase and quadrature (IQ) symbols within a bandwidth part of the slot" to the claims 1, 19, 23 and 27, respectively.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1, 19, 23 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHTA et al. (US 2014/0161069 A1).
	Regarding claims 1, 19, 23 and 27, OHTA et al. disclose a method of wireless communication performed by a user equipment (UE), comprising:
	identifying a plurality of semi-persistent scheduling (SPS) configurations corresponding to a plurality of SPS occasions for reception of a physical downlink shared channel (PDSCH) in a slot ([0043]: “The communication unit 2a of the base station 2 performs a plurality of periodic communication services with the wireless terminal.  For example, the communicating unit 2a is capable of performing a plurality of SPS services with the wireless terminal 1.  More specifically, the communication unit 2a is capable of establishing three SPS services with the wireless terminal 1 and communicating data having a different attribute in each of the three SPS services.”);
	decoding a first SPS occasion, of the plurality of SPS occasions, to attempt to receive the PDSCH in the slot; and
	selectively decoding a second SPS occasion of the plurality of SPS occasions, to attempt to receive the PDSCH in the slot.
	([0074]: “downlink SPS services.  Assume in FIG. 9 that the base station 20 performs two downlink SPS services, SPS1 and SPS2.  In order to perform the two SPS services SPS1 and SPS2, the base station 20 first informs the wireless terminal 10 of communication periodicities of SPS1 and SPS2 when an RRC connection is established at L3, as indicated by arrows A21 and A22.  The base station 20 is capable of using different communication periodicities of SPS1 and SPS2, however, the base station 20 uses the same periodicity according to the example of FIG. 9.”)

    PNG
    media_image2.png
    329
    856
    media_image2.png
    Greyscale
	

    PNG
    media_image3.png
    460
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    641
    451
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-3, 6-11, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over OHTA et al. (US 2014/0161069 A1) in view of Ohta et al. (US 2014/0206375 A1), hereinafter refer as (x6375).
	Regarding claim 2, 20, 24 and 28, OHTA et al. fail to disclose wherein a first SPS configuration, of the plurality of SPS configurations, overlaps in time with a second SPS configuration of the plurality of SPS configurations.
	Ohta (x6375), in the same field of invention, disclose this feature.  See figure 14. 
	([0180]: “when communications are scheduled to occur at the same timing, the communications at that communication timing is achieved via spatially multiplexing.”).

    PNG
    media_image5.png
    336
    644
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention, to combine Ohta (x6375) with the OHTA et al. so that the mobile station 1 and the base station 2 may transmit and receive data for SPS1 and SPS2 by spatially multiplexing at the communication timing.

	Regarding claims 3, 21, 25 and 29, Ohta (x6375) teach wherein identifying the plurality of SPS configurations comprises:

	([0036]: The transceiver 11 receives radio resource control (RRC) signaling, which is a layer-three control signal for signaling communication configurations, from the base station 2.”)

	Regarding claim 6, OHTA et al. disclose wherein the UE is configured to decode each SPS occasion, of the plurality of SPS occasions, to attempt to receive the PDSCH in the slot.  ([0064]: “Upon receiving the PDCCH, the UE uses the SPS-CRNT given by the eNB to de-mask the CRC.  Then, the UE decodes the received PDCCH to determine a DCI format of the PDCCH.  In the case where the decoded format is DCI format 1/1A and the fields on the PDCCH are set as indicated in the column of “DCI format 1/1A” of FIG. 7, the UE activates a corresponding SPS service.”)

	Regarding claims 7-8, Ohta (x6375) disclose wherein  the UE is configured to decode the second SPS occasion based at least in part on not detecting data associated with the first SPS occasion (claim 7); wherein the UE is configured to not decode the second SPS occasion based at least in part on detecting data associated with the first SPS occasion. 

    PNG
    media_image6.png
    555
    1155
    media_image6.png
    Greyscale


 (]0052]: The uplink transmitter 13 receives the data retransmission request from the HARQ managing unit 122.  The uplink transmitter 12 then transmits a NACK to the base station 2 using the radio resources notified by the SPS communication controlling unit 112 via the transceiver 11.”)

14.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over OHTA et al. (US 2014/0161069 A1) in view of Ohta et al. (US 2014/0206375 A1), hereinafter refer as (x6375) further in view of Feuersanger et al. (US 2011/0047430 A1).
Regarding claims 12-16, Feuersanger et al. in the same field of invention, disclose receiving a dynamic grant with a hybrid automatic repeat request (HARQ) identifier corresponding to a HARQ identifier used in the slot after reporting HARQ feedback.
([0130]: the eNB can carry out a re-transmission for the first data unit, and dynamically schedule same over the PDCCH.  A part from other parameters, the eNB needs to insert into the control signaling the HARQ identifier (ID=4) and an identifier for identifying the specific sub-area into which the initial transmission has been stored by the HARQ process in the UE.”).  See also abstract.

    PNG
    media_image7.png
    454
    665
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    411
    621
    media_image8.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Feuersanger et al. with OHTA et al. so to improve HARQ process.

15.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over OHTA et al. (US 2014/0161069 A1) in view of Ohta et al. (US 2014/0206375 A1), hereinafter refer as (x6375) further in view of Feuersanger et al. (US 2011/0047430 A1), further in view of BELLESCHI et al. (US 2020/0177318 A1).
	Regarding claims 17-18, Feuersanger et al. disclose receiving a dynamic grant indicating a transport block transmission with a same HARQ identifier.
	Feuersanger et al. fails to explicitly teach overriding or stop processing of SPS occasions within the slot based at least in part on the dynamic grant.

	([0110]: Embodiment 4 provides some methods that the eNB can use to override (or cancel) the autonomous UE access scheme.  For example, the eNB can provide explicit scheduling allocation for a certain HARQ ID.  To do so, the eNB can send a dynamic UL grant for the specific HARQ ID. The UL grant is a PDCCH grant, for example, which can override an existing SPS configuration, for example, Such command can contain an explicit flag to indicate that dynamic scheduling should be applied.  For example, it can contain the HARQ ID of the HARQ process which is supposed to use the grant included in this PDCCH.  As such, when the UE receives the UL grant, the UE will transmit the HARQ ID at a fixed time, e.g. n+4”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing to combine BELLESCHI et al. with OHTA et al. and Feuersanger et al. for implement autonomous uplink transmission and retransmission.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412